Case 14-34941-sgj11 Doc 1780 Filed 11/06/19 Entered 11/06/19 15:14:11 Page 1 of 4

UNITED STATES BANKRUPTCY COURT

Northern District of Texas

In re: Alco Stores, Inc Case No. 14-34941

 

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a).
Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(1), Fed. R. Bankr. P., of the
transfer, other than for security, of the claim referenced in this evidence and notice.

 

TRC MASTER FUND LLC Compulan Center Inc.
Name of Transferee Name of Transferor
Name and Address where notices to transferee Court Claim # (if known): N/A
should be sent: Amount Claim Filed: USD$30,219.12
Date Claim Filed: N/A
TRC MASTER FUND LLC Phone: (972) 247-1203
Attn: Terrel Ross Last four digits of Acct# N/A
PO BOX 633
Woodmere, NY 11598 Name and Current Address of Transferor:
Phone: 516-255-1801 Compulan Center Inc.
Last four digits of Acct#: N/A 12000 Ford Rd. Ste 110
Dallas, TX 75234

Name and address where transferee payments
should be sent (if different from above):

Phone: N/A
Last four digits of Acct#: N/A

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By: /s/Terrel Ross Date: November © , 2019
Transferee/Transferee’s Agent

Penalty for making a false statement: Fine up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
Case 14-34941-sgj11 Doc 1780 Filed 11/06/19 Entered 11/06/19 15:14:11 Page 2 of 4

EVIDENCE OF TRANSFER OF CLAIM

Exhibit A to Assignment of Claim

TO: United States Bankruptcy Court ("Bankruptcy Court’).
Northern District of Texas
Attention: Clerk

AND TO: ALCO Stores, Inc. (Debtor)
Case No. 14-34941
(Jointly Administered against ALCO. Stores, Inc.
Case No. 14-34944)}

Claim # N/A

Compulan Center Inc, its successors and assigns (“Assiqnor’), for good and valuable consideration, the receipt and suf-
ficiency of which are hereby acknowledged, does hereby unconditionally and irrevocably sell, transfer and assign unto:

TRC MASTER FUND LLC
PO Box 633

Woodmere, NY 11598
Attention: Terrel Ross

its successors and assigns (“Assignee”), all of Assignor's rights, title, interest, claims and causes of action in and to,
or arising under or in connection with its Claim in the amount of USD$30,219.12 (“Claim”), as listed in the Debtor's
Schedule F against the Debtor in the Bankruptcy Court, or any other court with | Jurisaieion over the bankruptcy
proceedings of the Debtor.

OS,

Assignor hereby waives any objection to the transfer of the Claim to Assignee on the books and records of the Debtor and

the Bankruptcy Court, and hereby waives to the fullest extent permitted by law any notice or Tight’to’a@ hearing as maybe - ‘
prescribed by rule 3001 of the federal Rules of Bankruptcy procedure, the Bankruptcy Sade, applicable local, bankruptcy...
rules or applicable law. Assignor acknowledges and understands, and hereby stipulates, that an order of the Bankruptcy *

Court may be entered without further notice to Assignor transferring the Claim and recognizing the Assignee as the sole
owners and holders of the Claim. . -

Assignor further directs each Debtor, the Bankruptoy Court arid all other interested parties that all further notices relating
to the Claim, and_all payments or distributions of money. or r property in respect of, the Claim, shall be delivered or made to
the Assignee. , SES nat ;

IN WITNESS HEREOF, THIS EVIDENCE OF TRANSFER OF CLAIM. is EXECUTED THIS Zz DAY OF
, 2019.

 

 

 

 

 

_ ASSIGNOR: Compulan Center Inc ASSIGNEE: TRG-‘MASTER FUNDLLC a
(Signature) ; (Signature)

ES Hf/ OD Ln Terrel Ross
(Print Name) (Print Name)

ore: Ss ‘d tT Managing Member

(Title) © (Title)

Bah DTH Cae baer wt we bagel ghee”

ee
Case 14-34941-sgj11 Doc 1780 Filed 11/06/19 Entered 11/06/19 15:14:11 Page 3 of 4
InRe: Ga103494deSGj11 Doc 348 Filed 11/17/14 Entered 11/17/14 16:12:28 caRage 220, a46P

SCHEDULE F - CREDITORS HOLDING UNSECURED NON-PRIORITY CLAIMS

 

 

 

 

 

 

 

 

 

    
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

c clplu
Oo ol itln
D DATE CLAIM WAS Ni] SJL
CREDITOR'S NAME AND MAILIN | E INCURRED, NATURE OF TIL Pt
ADDRESS INCLUDING zip cope | B LIEN AND DESCRIPTION 1} ula
T OF MARKET VALUE OF N| T] U TOTAL AMOUNT
o PROPERTY SUBJECT G/ Ee]! OF CLAIM
R TO LIEN E; D| D
N A
i.
E
Acct No. - UNSECURED DEBT
0000008794 - 0000011158 Mar
COMPLETEFACILITY SOLUTIONS $37,435.31
INC
Acct No. - UNSECURED DEBT
0000012013 - 0000011954
D dL
COMPTROLLER OF PUBLIC ues ana micenses x |xlx UNKNOWN
ACCOUNTS
Acct No. - UNSECURED DEBT
-0500008795 - 0000011188
COMPULANCENTERINC Service - security $30,219.12
Acct No. - UNSECURED DEBT
0000008796 - 0000012103 Services
COMPUTERSHARE INC $1,899.32
Acct No. - UNSECURED DEBT
0000012014 - 0000011849 Services
CONCEPT REFRIGERATION x |x 1x UNKNOWN
COMPANY
Acct No. - UNSECURED DEBT
0000008114 - 0000011343 ‘emt
CONCORD CORNER INC $13,213.33
Acct No. - UNSECURED DEBT
0000008797 - 0000011233 vem
CONIFER RETAIL LLC $22,093.44

 

Page 71 of 316

 
Case 14-34941-sgj11 Doc 1780 Filed 11/06/19 Entered 11/06/19 15:14:11 Page 4 of 4

Prime Clerk

Creditor Information - Schedule # 37240

 

 

 

 

 

Creditor .
Debtor Name Claim Number
COMPULAN CENTER INC ALCO Stores. | ,
FALALA fOres, ie. Pa
12000 FORD ROAD ane -
DALLAS 5 Date Filed schedule Number
DALLAS, TX 75234
n/a 37940
Claim Amounts
Claim Schedule cup Asserted Cues Current Claim
Nature Amount Claim Amount ” Claim Value Status
General a aan Aaa — |
- $30,219.12 $30,219,172 Scheduled
Linsecured
Priority
Secured
5O3(bi9)
Admin Priority
Admin Priority
Total $30,219.12 $30,219.12

 

*C=Contingent, U=Unliquidated, D=Disputed, F=Foreign

Prime Clerk maintains this website for the public's convenience and for general
informational purposes only. Anyone using this website is cautioned NOT to rely on any
information contained on this Website, and any user of this website should not take or
retrain from taking any action based upon anything included or not included on this website.
We are not a law firm or a substitute for an attorney or law firm. Users of this website may
want to seek legal counsel on the particular facts and circumstances at issue. All search
results provided through this website are qualified in their entirety by the official register of
claims and the Schedules of Assets and Liabilities ('Schedules") and Statements of
Financial Affairs (“Statements”) filed in the bankruptcy case/s of the Debtor/s. Nothing
